F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           FEB 5 2003

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                                Clerk



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 02-5120
 v.
                                                   D.C. No. 00-CR-16-C
                                                     (N.D. Oklahoma)
 WILLIE EUGENE WALKER, a/k/a
 Ernest Ward,

          Defendant - Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      Willie Eugene Walker pled guilty to one count of being a felon in

possession of a firearm, for which he was originally sentenced to sixty-three

months in prison. The district court arrived at this sentence by departing upward


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
seven levels. On his first appeal, we affirmed the district court’s determination

that defendant’s prior criminal history removes him from the “heartland” of

criminal history category VI, but remanded for a more specific articulation of the

district court’s methodology in determining the degree to which it departed

upward. United States v. Walker, 284 F.3d 1169 (10th Cir. 2002). On remand,

the district court again departed upward, imposing the same sentence of sixty-

three months (but departing upward only six levels this time), and giving a precise

explanation of the manner in which it calculated this departure. 1 Because we find

the district court’s methodology and degree of departure to be reasonable, we

affirm.

      At resentencing, the district court reasoned as follows:

      In determining the degree of departure, the Court considers three
      reference points within the guidelines: First, the increments between
      guideline ranges and the point value assigned to past crimes and the
      way they move upward through the criminal history categories have
      been examined to provide for an appropriate parallel sentence.
             Secondly, the Court has studied the career offender
      enhancement found in Section 4B1.1 for a proper departure range
      analogy.
             Finally, the Court looks to existing guidelines enhancements
      quantifying egregious or repetitive conduct.
             The defendant’s calculated offense level is 12. The sentencing
      table promulgated by the sentencing guidelines provides sentencing
      ranges for an offense level of 12 of 10 to 16 months in Criminal


      1
        We admonish both defense and government counsel for violating 10th Cir.
R. 28.2(A)(2) and 28.2(B) by failing to attach to their briefs a copy of the oral
transcript of the district court’s ruling.

                                         -2-
History Category I for a defendant with no criminal history to a
category of 30-37 months for the most serious criminal history, a
Category VI.
       Thirteen points are necessary for placement in Category VI.
The defendant has accumulated no less than 34 points, more than two
and a half times the points needed for Category VI. To reach a
proposed departure range, the Court doubles the offense-level-12,
Category-VI range of 30 to 37 months to a range 60-74 months,
moving horizontally along the sentencing grid to reach a hypothetical
criminal history category. The court reaches this hypothetical range
recognizing that both the points required to graduate to a higher
category and the criminal history category ranges should, based on
the structure of the guidelines, expand as the categories increase.
       The Court considers this extrapolation a reasonable departure
estimate, making use of the structure of the guidelines as considered
in U.S. v. Lowe, a Tenth Circuit case.
       The most analogous range to the 60-74 range in Category VI is
57-71 months, equating to a six-point increase from offense level 12.
The Court notes this calculation is consistent with a finding by the
Seventh Circuit in U.S. v. McKinley, 84 F.2d 904, where the circuit
concluded that an appropriate methodology for departure from
Category VI is to add one offense level for every three criminal
history points above 15.
       The defendant here has 34 points, less 15 equals 19, divided by
3 is a 6.3-point increase. This formula is consistent with the Seventh
Circuit’s method of departing above Category VI prior to the ‘92
amendments to section – to paragraph 4A1.3, which is tied to the
structure and range patterns of the guidelines. The Seventh Circuit
notes that criminal history category is increased proportionally 10
percent to 15 percent from one category to another.
       Using offense level 12 and four points per category and a 12
percent increase to arrive at each hypothetical category
approximately 65 months is reached.
       The Court also reviewed 4B1.1, the career offender
enhancement, for guidance . . . .This Court is fully cognizant of the
fact that the defendant does not qualify as a career offender because
neither the instant convictions nor his criminal past involves violent
or controlled substance offenses. Nonetheless, . . . [t]he Court
believes the career offender guidelines can be instructive if
moderated to conform to the defendant’s history. The Court notes

                                  -3-
      that had the defendant been a guideline career offender, the offense
      level would be 24, a 12-point increase over his calculated offense
      level. The Court also recognizes that 4B1.1 overstates the risk of
      this defendant. The Court notes, however, that 4B1.1 can be invoked
      on a defendant having but two convictions and two criminal history
      points.
             Considering this, the Court views the defendant’s 34-point
      criminal history as particularly egregious in comparison to what
      qualifies for a 4B1.1 enhancement under the prior criminal history
      component of that section. A six-point increase, half that assigned a
      repeat violent or drug offender, is a reasonable point increase.
             Finally, to a lesser degree, the Court relies on review of
      offense level enhancements for egregious conduct and a pattern of
      misconduct to assist in reaching the departure level.
             The Court notes that 2A2.2(b)(3)(C) provides for a six-point
      increase for bodily injury during an assault. 2B3.1(b)(2) and
      (b)(3)(C) increases the offense level six and seven points
      respectively for firearm use and injury during a robbery. 2G2.2(b)(4)
      adds five levels based on a pattern of aggravated sexual activity.
      And 2K2.1(a)(2) mandates a ten-point increase for similar criminal
      conduct and the enhancement is triggered by just two prior
      convictions.
             In general, the guidelines call for an offense level
      enhancement of five and ten points for abhorrent or repeat conduct.
      The Court believes that an increase at the low end of this five to ten-
      point enhancement range is reasonable based upon this defendant’s
      history.
             Based on the analysis, guided by the methodology, structure,
      and sentencing range patterns contained in the guidelines, the Court,
      as directed by 4A1.3, increases the offense level by six points to
      offense level 18 and Criminal History Category VI for a departure
      range of 57-71 months.

Rec. Vol. III at 15-19.

      A “district court must justify the extent of its departure by a reasonable

methodology hitched to the guidelines.” United States v. Goldberg, 295 F.3d

1133, 1139 (10th Cir. 2002). The district court used three methods of analysis,

                                         -4-
each one hitched to the guidelines, to ensure that it reached the correct degree of

departure. Not only were these methods of analysis hitched to the guidelines, but

they were supported by case law. See United States v. Lowe, 106 F.3d 1498 (10th

Cir. 1997); United States v. McKinley, 84 F.3d 904 (7th Cir. 1996).

      We review with deference the district court’s degree of departure for

reasonableness. See United States v. Collins, 122 F.3d 1297, 1302 (10th Cir.

1997). In light of the district court’s careful demonstration of the various ways in

which the calculation of its degree of departure was hitched to the guidelines, and

in light of the deference we afford the sentencing court, we find the explanation

on remand sufficient and the ultimate determination reasonable.

      Accordingly we AFFIRM.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -5-